Exhibit 16.1 [Letterhead of Shatswell, MacLeod & Company, P.C.] August 17, 2015 Securities and Exchange Commission treet, N. E. Washington, DC20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for BSB Bancorp, Inc. (the “Company”).We have read the Company’s disclosure set forth in Item 4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated August 17, 2015 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ Shatswell, MacLeod & Company, P.C. Shatswell, MacLeod & Company, P.C.
